
	

113 SRES 167 ATS: Reaffirming the strong support of the United States for the peaceful resolution of territorial, sovereignty, and jurisdictional disputes in the Asia-Pacific maritime domains.
U.S. Senate
2013-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 167
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2013
			Mr. Menendez (for
			 himself, Mr. Rubio,
			 Mr. Cardin, Mr.
			 Corker, Mr. Donnelly, and
			 Mr. Murphy) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 25, 2013
			Reported by Mr.
			 Menendez, without amendment
		
		
			July 29, 2013
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Reaffirming the strong support of the
		  United States for the peaceful resolution of territorial, sovereignty, and
		  jurisdictional disputes in the Asia-Pacific maritime domains.
	
	
		Whereas
			 the maritime domain of the Asia-Pacific region includes critical sea lines of
			 communication and commerce between the Pacific and Indian oceans;
		Whereas
			 the United States has a national interest in freedom of navigation and
			 overflight in the Asia-Pacific maritime domains, as provided for by universally
			 recognized principles of international law;
		Whereas
			 the United States has a national interest in the maintenance of peace and
			 stability, open access by all to maritime domains, respect for universally
			 recognized principles of international law, prosperity and economic growth, and
			 unimpeded lawful commerce;
		Whereas although the United States does not take a
			 position on competing territorial claims over land features and maritime
			 boundaries, it does have a strong and long-standing interest in the manner in
			 which disputes in the South China Sea are addressed and in the conduct of the
			 parties;
		Whereas
			 the United States has a clear interest in encouraging and supporting the
			 nations of the region to work collaboratively and diplomatically to resolve
			 disputes without coercion, without intimidation, without threats, and without
			 the use of force;
		Whereas
			 the South China Sea contains great natural resources, and their stewardship and
			 responsible use offers immense potential benefit for generations to
			 come;
		Whereas
			 in recent years, there have been numerous dangerous and destabilizing incidents
			 in this region, including Chinese vessels cutting the seismic survey cables of
			 a Vietnamese oil exploration ship in May 2011; Chinese vessels barricading the
			 entrance to the Scarborough Reef lagoon in April 2012; China issuing an
			 official map that newly defines the contested nine-dash line as
			 China's national border; and, since May 8, 2013, Chinese naval and marine
			 surveillance ships maintaining a regular presence in waters around the Second
			 Thomas Shoal, located approximately 105 nautical miles northwest of the
			 Philippine island of Palawan;
		Whereas
			 the Association of Southeast Asian Nations (ASEAN) has promoted multilateral
			 talks on disputed areas without settling the issue of sovereignty, and in 2002
			 joined with China in signing a Declaration on the Conduct of Parties in the
			 South China Sea that committed all parties to those territorial disputes to
			 reaffirm their respect for and commitment to the freedom of navigation
			 in and over flight above the South China Sea as provided for by the universally
			 recognized principles of international law and to resolve their
			 territorial and jurisdictional disputes by peaceful means, without resorting to
			 the threat or use of force;
		Whereas
			 Japan and Taiwan reached an agreement on April 10, 2013, to jointly share and
			 administer the fishing resources in their overlapping claimed exclusive
			 economic zones in the East China Sea, an important breakthrough after 17 years
			 of negotiations and a model for other such agreements;
		Whereas
			 other incidences of the joint administrations of resources in disputed waters
			 in the South China Sea have de-escalated tensions and promoted economic
			 development, such as Malaysia and Brunei’s 2009 agreement to partner on
			 exploring offshore Brunei waters, with drilling in offshore oil and gas fields
			 off Brunei beginning in 2011; and Thailand and Vietnam's agreement to jointly
			 develop areas of the Gulf of Thailand for gas exports, despite ongoing
			 territorial disputes;
		Whereas, on June 21, 2013, the Governments of the People's
			 Republic of China and Vietnam announced that they had agreed to set up and use
			 an emergency fishery hotline to inform each other of any detainment involving
			 fishermen or boats within 48 hours, to help quickly resolve disputes and as
			 part of efforts to prevent future incidents from derailing ties, and the
			 Governments of the People's Republic of China and Indonesia on May 2, 2013,
			 agreed to establish a hotline for incidents in their disputed waters;
		Whereas
			 the Government of the Republic of the Philippines states that it has
			 exhausted almost all political and diplomatic avenues for a peaceful negotiated
			 settlement of its maritime dispute with China and in his statement of
			 January 23, 2013, Republic of Philippines Secretary of Foreign Affairs Del
			 Rosario stated that therefore the Philippines has taken the step of
			 bringing China before the Arbitral Tribunal under Article 287 and Annex VII of
			 the 1982 Convention on the Law of the Sea in order to achieve a peaceful and
			 durable solution to the dispute;
		Whereas, in January 2013, a Chinese naval
			 ship allegedly fixed its weapons-targeting radar on Japanese vessels in the
			 vicinity of the Senkaku islands, and, on April 23, 2013, eight Chinese marine
			 surveillance ships entered the 12-nautical-mile territorial zone off the
			 Senkaku Islands, further escalating regional tensions;
		Whereas, on May 8, 2013, the Chinese
			 Communist Party’s main newspaper, The People’s Daily, published an article by
			 several Chinese scholars questioning Japan’s sovereignty over Okinawa, where
			 key United States military installations are located which contribute to
			 preserving security and stability in the Asia-Pacific region;
		Whereas
			 the Government of the People’s Republic of China has recently taken other
			 unilateral steps, including improperly drawing baselines around
			 the Senkaku Islands in September 2102, which the 2013 Annual Report to Congress
			 on Military and Security Developments Involving the People’s Republic of China
			 found to be “inconsistent with international law”, and maintaining a continuous
			 military and paramilitary presence around the Senkaku Islands;
		Whereas, on April 27, 2013, Chinese Foreign Ministry
			 spokeswoman, Hua Chunying, was quoted as saying, The Diaoyu Islands are
			 about sovereignty and territorial integrity. Of course it’s China’s core
			 interest.;
		Whereas
			 although the United States does not take a position on the ultimate sovereignty
			 of the Senkaku Islands, the United States Government acknowledges that they are
			 under the administration of Japan and opposes any unilateral actions that would
			 seek to undermine such administration, affirms that the unilateral actions of a
			 third party will not affect the United States acknowledgment of the
			 administration of Japan over the Senkaku Islands, remains committed under the
			 Treaty of Mutual Cooperation and Security to respond to any armed attack in the
			 territories under the administration of Japan, and has urged all parties to
			 take steps to prevent incidents and manage disagreements through peaceful
			 means;
		Whereas, on August 3, 2012, a Department of
			 State spokesperson expressed concern over China’s upgrading of the
			 administrative level of Sansha City and the establishment of a new military
			 garrison there, encouraged ASEAN and China to make meaningful
			 progress toward finalizing a comprehensive Code of Conduct, and called
			 upon claimants to explore every diplomatic or other peaceful avenue for
			 resolution, including the use of arbitration or other international legal
			 mechanisms as needed;
		Whereas
			 the United States recognizes the importance of strong, cohesive, and integrated
			 regional institutions, including the East Asia Summit (EAS), ASEAN, and the
			 Asia-Pacific Economic Cooperation (APEC) forum, as foundation for effective
			 regional frameworks to promote peace and security and economic growth,
			 including in the maritime domain, and to ensure that the Asia-Pacific community
			 develops rules-based regional norms which discourage coercion and the use of
			 force;
		Whereas
			 the United States welcomes the development of a peaceful and prosperous China,
			 the government of which respects international norms, international laws,
			 international institutions, and international rules; enhances security and
			 peace; and seeks to advance a new model of relations between the
			 United States and China;
		Whereas ASEAN plays an
			 important role, in partnership with others in the regional and international
			 community, in addressing maritime security issues in the Asia-Pacific region
			 and into the Indian Ocean, including open access to the maritime domain of
			 Asia;
		Whereas ASEAN and China announced on June 30, 2013, that
			 official consultations on a Code of Conduct in the South China Sea will
			 commence at the 6th Senior Officials' Meeting and the 9th Joint Working Group
			 on the Implementation of the Declaration of Conduct of the Parties in the SCS,
			 to be held in China in September 2013; Chinese Foreign Minister Wang Yi
			 reaffirmed that China was willing to advance talks on a code of conduct as part
			 of a continual, gradual and deepening process; and Secretary of
			 State John F. Kerry, participating in the ASEAN Regional Forum Ministerial
			 Meeting on July 2, 2013, expressed the hope that announcement of official
			 consultations between ASEAN and China would be the beginning of sustained and
			 substantive official engagement between the two on developing the new Code of
			 Conduct; and
		Whereas, from June 17–20, 2013, the 10 ASEAN members and
			 their dialogue partners Australia, China, India, Japan, New Zealand, Russia,
			 South Korea, and the United States jointly participated in the First ASEAN
			 Defense Ministers' Meeting Plus Humanitarian Assistance and Disaster Relief
			 (HADR) and Military Medicine (MM) exercise, helping to establish a new pattern
			 of cooperation among the militaries of the Asia-Pacific: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)condemns the use of coercion, threats, or
			 force by naval, maritime security, or fishing vessels and military or civilian
			 aircraft in the South China Sea and the East China Sea to assert disputed
			 maritime or territorial claims or alter the status quo;
			(2)strongly urges that all parties to maritime
			 and territorial disputes in the region exercise self-restraint in the conduct
			 of activities that would undermine stability or complicate or escalate
			 disputes, including refraining from inhabiting presently uninhabited islands,
			 reefs, shoals, and other features and handle their differences in a
			 constructive manner;
			(3)reaffirms the strong support of the United
			 States for the member states of ASEAN and the Government of the People’s
			 Republic of China as they seek to develop a code of conduct of parties in the
			 South China Sea, and urges all countries to substantively support ASEAN in its
			 efforts in this regard;
			(4)supports collaborative diplomatic processes
			 by all claimants in the South China Sea for resolving outstanding maritime or
			 territorial disputes, in a manner that maintains peace and security, adheres to
			 international law, and protects unimpeded lawful commerce as well as freedom of
			 navigation and overflight, and including through international arbitration,
			 allowing parties to peacefully settle claims and disputes using universally
			 recognized principles of international law;
			(5)encourages the deepening of efforts by the
			 United States Government to develop partnerships with other countries in the
			 region for maritime domain awareness and capacity building; and
			(6)supports the continuation of operations by
			 the United States Armed Forces in the Western Pacific, including in partnership
			 with the armed forces of other countries in the region, in support of freedom
			 of navigation, the maintenance of peace and stability, and respect for
			 universally recognized principles of international law, including the peaceful
			 resolution of issues of sovereignty and unimpeded lawful commerce.
			
